Placement Agent Agreement
June 19, 2008        


William Blair & Company, L.L.C.
222 West Adams Street
Chicago, Illinois 60606


ROTH Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660


Ladies and Gentlemen:


Section 1. Appointment of Placement Agents. This Placement Agent Agreement (this
“Agreement”) confirms our understanding that Harbin Electric, Inc., a Nevada
corporation (the “Company”), hereby appoints William Blair & Company, L.L.C. and
ROTH Capital Partners, LLC pursuant to the terms of this Agreement as its
exclusive placement agents (the “Placement Agents”) in connection with the
proposed direct placement (the “Placement”) to certain investors of up to three
million five hundred thousand (3,500,000) shares (the “Shares”) of the Company’s
common stock, par value $0.00001 per share (the “Common Stock”). On the basis of
the representations and warranties contained herein and subject to the terms and
conditions set forth herein, the Placement Agents severally agree to use their
respective commercially reasonable efforts to assist the Company in its
solicitation, confirmation and receipt of offers to purchase the Shares. Such
efforts under this Agreement shall include providing administrative services as
reasonably requested by the Company in connection with confirming orders of
purchases of shares, collecting payment for the shares and distributing the
shares in the Placement, and assisting the Company with (i) evaluating the
structure of the offering, (ii) negotiating the terms of the Placement, (iii)
soliciting indications of interest from potential purchasers and (iv) allocating
the shares in the Placement. Notwithstanding anything to the contrary contained
in this Agreement, neither Placement Agent shall have any obligation to purchase
any of the Shares or, other than as a result of such Placement Agent’s bad
faith, wilful misconduct or gross negligence, any other liability to the Company
if any prospective purchaser (each a “Purchaser”) fails to consummate a purchase
of any of the Shares. In the event that any Purchaser fails to consummate a
purchase of any of the Shares, the Placement Agents may use their respective
commercially reasonable efforts to solicit orders from and confirm sales to
other investors identified by the Company or the Placement Agents.
 
Section 2. Compensation. In connection with the Placement and sale of the Shares
by the Company, the Placement Agents will charge the Company a placement fee
(the “Placement Fee”) payable in immediately available funds on the date of the
consummation of the Placement and sale of Shares (the “Closing Date”). The
Placement Fee shall be equal to six percent (6%) of the aggregate price at which
the Shares are sold by the Company in the Placement. The Placement Agent
expenses shall be paid out of the Placement Fee, and thereafter the net amount
shall be paid 66.665% to William Blair & Company, L.L.C. and 33.335% to ROTH
Capital Partners LLC. The parties acknowledge and agree that no fee shall be
payable hereunder unless the sale of Shares is consummated.

 
 

--------------------------------------------------------------------------------

 

Section 3. Representations and Warranties. The Company represents and warrants
to the Placement Agents that:
 
(a) This Agreement has been duly authorized, executed and delivered by the
Company;
 
(b) The making and performance by the Company of this Agreement (i) will not
violate any provision of the Company’s charter or bylaws and (ii) will not
result in the breach, or be in contravention, of any provision of any agreement,
franchise, license, indenture, mortgage, deed of trust, or other instrument to
which the Company or any subsidiary is a party or by which the Company, any
subsidiary or the property of any of them may be bound or affected, or any
order, rule or regulation applicable to the Company or any subsidiary of any
court or regulatory body, administrative agency or other governmental body
having jurisdiction over the Company or any subsidiary or any of their
respective properties, or any order of any court or governmental agency or
authority entered in any proceeding to which the Company or any subsidiary was
or is now a party or by which it is bound, except in the case of clause (ii) to
the extent such breach or contravention would not have a material adverse effect
on the Company.
 
(c) No consent, approval, authorization or other order of any court, regulatory
body, administrative agency or other governmental body is required for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein, except for compliance with the Securities Act of 1933, as
amended (the “1933 Act”), and blue sky laws applicable to the sale of the
Shares.
 
Section 4. Agreements.  
 
(a) The Company agrees with the Placement Agents that, during the term of this
Agreement, if any event occurs or condition exists as a result of which the
Company's filings with the Securities and Exchange Commission since January 1,
2008 (the "SEC Filings") would include an untrue statement of a material fact,
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, the
Company will promptly notify the Placement Agents of any such event, condition
or opinion of counsel to the Company and shall prepare an amendment or
supplement to any such filing that will correct such statement or omission or
effect such compliance.
 
(b) Each of the parties hereto hereby agrees that it will comply with all laws,
rules and regulations applicable to it in conducting the Placement and carrying
out its obligations under this Agreement.
 
Section 5. Closing Documents. On the Closing Date, the Company shall deliver to
the Placement Agents:

 
 

--------------------------------------------------------------------------------

 

(a) a certificate of the chief executive officer and the principal financial
officer of the Company, dated as of the Closing Date, to the effect that the
representations and warranties of the Company set forth in this Agreement are
true and correct as of the date of this Agreement and as of the Closing Date,
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;
 
(b) copies of any other documents delivered to the Purchasers in connection with
the sale of the Shares; and
 
(c) such further certificates and documents as the Placement Agents may
reasonably request.
 
Section 6. Exclusive Appointment. The Company shall not, directly or indirectly,
sell or offer to sell any of the Shares or any substantially similar equity
security from the date hereof through the Closing Date. Any sale or disposition
of such Shares or any substantially similar equity security by the Company
during that period will be deemed to be as if such sale or disposition were
undertaken by the Placement Agents directly for purposes of calculating the
compensation due hereunder.
 
Section 7. Indemnity and Contribution. 
 
(a) The Company agrees to indemnify and hold harmless each Placement Agent and
each person, if any, who controls either Placement Agent within the meaning of
the 1933 Act or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which such Placement Agent or such controlling
person may become subject under federal or state statutory law or regulation, at
common law or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) (i) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any SEC Filing, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading or (ii) arise in any manner out of or are
based upon any claims relating to the Placement (other than losses, claims,
damages or liabilities that result from such Placement Agent’s bad faith, wilful
misconduct or gross negligence); and will reimburse each Placement Agent and
each such controlling person for any legal or other expenses reasonably incurred
by such Placement Agent or such controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action. In
addition to its other obligations under this Section 7(a), the Company agrees
that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding subject to indemnification pursuant
to this Section 7(a), upon receipt of notices setting forth in reasonable detail
the matter for which indemnification is sought, it will reimburse the Placement
Agents on a monthly basis for all reasonable legal and other expenses incurred
in connection with investigating or defending any such claim, action,
investigation, inquiry or other proceeding, notwithstanding the absence of a
judicial determination as to the propriety and enforceability of the Company’s
obligation to reimburse the Placement Agents for such expenses and the
possibility that such payments might later be held to have been improper by a
court of competent jurisdiction. This indemnity agreement will be in addition to
any liability which the Company may otherwise have.

 
 

--------------------------------------------------------------------------------

 

(b) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the Company under this Section 7,
notify the Company of the commencement thereof; but the omission so to notify
the Company will not relieve it from any liability which it may have to any
indemnified party except to the extent that the Company was prejudiced by such
failure to notify. In case any such action is brought against any indemnified
party, and it notifies the Company of the commencement thereof, the Company will
be entitled to participate in, and, to the extent that it may wish, to assume
the defense thereof, with counsel satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the Company and the indemnified party shall have
reasonably concluded, based on advice of counsel, that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the Company, or the indemnified parties
and the Company may have conflicting interests which would make it inappropriate
for the same counsel to represent both of them, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defense and
otherwise to participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the Company to such
indemnified party of its election so to assume the defense of such action and
approval by the indemnified party of counsel, the Company will not be liable to
such indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defense in accordance with the proviso
to the immediately preceding sentence (it being understood, however, that the
Company shall not be liable for the expenses of more than one separate counsel
representing all indemnified parties not having different or additional defenses
or potential conflicting interest among themselves who are parties to such
action), (ii) the Company shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the Company has authorized
in writing the employment of counsel for the indemnified party at the expense of
the Company. The Company shall not, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability arising out of such proceeding.
 
(c) If the indemnification provided for in this Section 7 is unavailable to an
indemnified party under paragraph (a) in respect of any losses, claims, damages
or liabilities referred to therein, then the Company, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Placement Agents from the Placement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Placement Agents, as well as any other relevant equitable considerations.
The respective relative benefits received by the Company and the Placement
Agents shall be deemed to be in the same proportion, in the case of the Company,
as the net proceeds to be received by the Company in the Placement (after
deducting the Placement Fee but before deducting expenses) bears to, and in the
case of the Placement Agents, as the Placement Fee received by them bears to,
the total of such amounts paid by Purchasers in the Placement. The relative
fault of the Company and the Placement Agents shall be determined by reference
to, among other things, (i) in the case of any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission, and (ii) in the
case of any other action or omission, whether such action or omission was taken
or omitted to be taken by the Company or by the Placement Agents and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or omission. The amount paid or payable by a
party as a result of the losses, claims, damages and liabilities referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.

 
 

--------------------------------------------------------------------------------

 

The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 7(c) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 7(c), neither
Placement Agent shall be required to contribute any amount in excess of the
amount by which the Placement Fee actually received by it exceeds the amount of
any damages that such Placement Agent has otherwise been required to pay. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Placement Agents’
obligations to contribute pursuant to this Section 7(c) are several in
proportion to the respective Placement Fees to be paid to them hereunder.
 
Section 8. Miscellaneous
 
(a) Representations, Indemnity and Agreements to Survive. The respective
representations, warranties and indemnities set forth herein will remain in full
force and effect regardless of any investigation made by or on behalf of the
Placement Agents or the Company or any of their respective officers, directors
or controlling persons, and will survive delivery of any payment for the Shares.
The provisions of this Section and Sections 2, 3 and 7 hereof shall survive the
termination or cancellation of this Agreement.
 
(b)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois.
 
(c) Counterparts; Headings. This Agreement may be signed in counterparts with
the same effect as if the signatures thereto were on the same instrument. The
headings of the Sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed a part of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(d) No Third Party Beneficiaries. This Agreement has been and is made solely for
the benefit of the parties hereto, the indemnified persons and their respective
successors and assigns, and nothing in this Agreement, expressed or implied, is
intended to confer or does confer on any other person or entity any rights or
remedies under or by reason of this Agreement or the covenants of the parties
contained herein.
 
(e) No Fiduciary Relationship. It is understood and agreed that the Placement
Agents will act under this Agreement as independent contractors and nothing in
this Agreement or the nature of the Placement Agents’ services shall be deemed
to create a fiduciary or agency relationship between the Placement Agents and
the Company or its affiliates or stockholders.




* * * * * * *

 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement shall represent a binding agreement between the Placement Agents and
the Company.
 
Very truly yours,
 
Harbin Electric, Inc.
   
By:
    
Name:
 
Title:

 


Accepted as of June 19, 2008


William Blair & Company, L.L.C.
   
By:
    
Name:
 
Title:
   
ROTH Capital Partners, LLC
   
By:
    
Name:
 
Title:




 
 

--------------------------------------------------------------------------------

 

 
 

